Citation Nr: 1103909	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  10-45 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2010 decision of the Manila, the Republic 
of the Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which determined that the appellant did not have 
qualifying service to be eligible for the one-time payment from 
the Filipino Veterans Equity Compensation Fund.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified that 
the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas in the 
service of the Armed Forces of the United States.


CONCLUSION OF LAW

The appellant does not have recognized active military service 
for the purpose of obtaining the one-time payment from the 
Filipino Veterans Equity Compensation Fund.  38 U.S.C.A. § 501(a) 
(West 2002 & West Supp. 2010); American Recovery and Reinvestment 
Act § 1002, Pub. L. No. 111-5 (enacted February 17, 2009); 
38 C.F.R. § 3.203 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

As set forth in more detail below, the service department has 
twice certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces during World 
War II.  VA is bound by this certification.  See Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997) ("The Federal Circuit's 
decision recognizes that service department certifications that 
Philippine service either qualifies or does not qualify the 
claimant for veteran status are conclusive and binding on VA."); 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In light of the 
binding certification, any VCAA notification error is non-
prejudicial as the appellant is not entitled to benefit as a 
matter of law.  See Valiao v. Principi, 17 Vet. App. 229 (2003).

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund." American Recovery and Reinvestment Act 
§ 1002, Pub. L. No. 111-5 (enacted February 17, 2009). Payments 
for eligible persons will be either in the amount of $9,000 for 
non-United States citizens, or $15,000 for United States 
citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service . . . ."  Nothing in this 
act, however, "prohibit[s] a person from receiving any benefit 
(including health care, survivor, or burial benefits) which the 
person would have been eligible to receive based on laws in 
effect as of the day before the date of the enactment of this 
Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East During World War 
II. Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  The application for the claim shall contain such 
information and evidence as the Secretary may require.  Section 
1002 (c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made 
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person 
who-(1) served-(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

In support of his claim the appellant submitted a May 1991 
certification from the Republic of Philippines (ROP) Department 
of National Defense which indicates that the appellant was a 
recognized guerrilla beginning March 5, 1942.

In January 2010, the National Personnel Records Center (NPRC) 
reported that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.

In May 2010 the appellant submitted additional records in support 
of his claim.  This included a June 1967 affidavit from two 
neighbors who verified that the appellant had gone by two 
different names.  Included was an August 2009 certification from 
the Armed Forces of the Philippines Office of the Adjutant 
General indicating that the appellant had been a recognized 
guerrilla since March 5, 1942.  The name on the document was 
somewhat different than the appellant's current name, but it 
matched the second name supplied by the neighbors in the 
affidavit.  Also included was a photocopy of a processing 
document which states at the top, "HQ EIGHTH ARMY APO 343."  
This document indicates that the appellant, under the second 
name, was a recognized guerrilla.

In June 2010 the appellant submitted a joint affidavit, dated in 
February 1991, in which the affiants stated that the appellant 
had gone by both of the two names reported by the appellant.

In September 2010 the NPRC reported that it had checked both of 
the names submitted by the appellant, and that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces under either name.  In seeking verification 
of the appellant's claimed service all of the documents submitted 
by the appellant have been considered.  See Capellan v. Peake, 
539 F.3d 1373, 1382 (Fed. Cir. 2008).

The appellant did not submit a DD Form 214, a Certification of 
Release or Discharge from Active Duty, or an original Certificate 
of Discharge in accordance with 38 C.F.R. § 3.203(a)(1).  All of 
the documents submitted by the appellant fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of service, 
as they are not official documents of the appropriate United 
States service department.  As such, those documents may not be 
accepted by the Board as verification of service for the purpose 
of determining eligibility for VA benefits, including the one-
time payment from the Filipino Veterans Equity Compensation Fund.

The NPRC has certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces under either of the two names that he has presented.  This 
verification is binding on VA such that VA has no authority to 
change or amend the finding.  Duro v. Derwinski, 2 Vet App. 530, 
532 (1992).  The proper course for the appellant, who believes 
there is a reason to dispute the report of the service department 
or the content of military records is to pursue such disagreement 
with the service department.  See Sarmiento v. Brown, 7 Vet. App. 
80, 85 (1994).  Recognition of service by the Philippine 
Government, although sufficient for entitlement to benefits from 
that Government, is not sufficient for benefits administered by 
VA.  This department is bound to follow the certifications by the 
service departments with jurisdiction over United States military 
records.

Based upon the record in this case, the appellant had no service 
as a member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States Armed 
Forces.  The appellant may not, therefore, be considered a 
Veteran for the purpose of establishing entitlement to the one-
time payment from the Filipino Veterans Equity Compensation Fund.


ORDER

Legal entitlement to the one-time payment from the Filipino 
Veterans Equity Compensation Fund is denied.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


